           CASE 0:20-cr-00146-SRN Doc. 42 Filed 11/25/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                          Criminal No. 20-CR-00146 (SRN)


 UNITED STATES OF AMERICA,                )
                                          )
                             Plaintiff,   )
 vs.                                      )                 DEFENDANT’S POSITION
                                          )                REGARDING SENTENCING
 Fornandous Cortez Henderson,             )
                                          )
                         Defendant.       )


       The Defendant, by and through his attorney, Patrick L. Cotter, and pursuant to

U.S.S.G. § 6A1.2, and Local Rule 83.10, respectfully submits the following position

regarding sentencing in this matter.

                                    INTRODUCTION

       The Defendant, Mr. Henderson, will soon come before this Court for sentencing

following his guilty plea to Aiding and Abetting Arson of Property Used in or Affecting

Interstate Commerce, in violation of 18 U.S.C. §§ 844(i) and 2. Mr. Henderson’s plea

agreement contemplates a total offense level of 21 and a Criminal History Category V

carrying a guideline range of 70-87 months imprisonment. The Presentence Investigation

Report (“PSR”) calculates the same guidelines recommendation. See (PSR at ¶ 92).

       After careful consideration of all of the 18 U.S.C. § 3553(a) factors, to include Mr.

Henderson’s offense conduct and individual characteristics, a 70-month sentence is

sufficient, but not greater than necessary to accomplish the goals of sentencing.
          CASE 0:20-cr-00146-SRN Doc. 42 Filed 11/25/20 Page 2 of 10




Specifically, Mr. Henderson’s history, his acceptance of responsibility, the nature and

circumstances of the offense and his desire for rehabilitation warrant a 70-month sentence.

                             FACTUAL BACKGROUND

       Mr. Henderson was born and raised in the small town of Belzoni, located in the

Mississippi Delta.




       His mother, Gwindle Ann Aryeetey, was only 14-years old when she gave birth to

Mr. Henderson. He was the oldest of her seven children. His mother tried to protect Mr.

Henderson from his father because she believed that he was a drug dealer in Illinois. Due

to his mother being but a mere child herself when she had him, Mr. Henderson was raised

                                            2
             CASE 0:20-cr-00146-SRN Doc. 42 Filed 11/25/20 Page 3 of 10




primarily by his grandparents during his early years. He had a close relationship with his

grandfather and will never forget witnessing his sudden death due to a heart attack. This

was one of the many traumatic life events for Mr. Henderson and one that he will never

forget.

          Growing up in the small town of Belzoni, Mississippi was challenging for Mr.

Henderson, as an African American male. The town was still largely segregated, and he

remembers enduring many instances of racism throughout his upbringing. In addition to

the racism, Mr. Henderson also endured verbal and physical abuse by her mother’s

husband, which was often brought on by his alcoholism and accompanied by violent abuse

towards his mother.       Because of this, Mr. Henderson was forced to take on many

responsibilities to care for his younger siblings. Mr. Henderson’s mother was able to

escape the abusive relationship and relocate to Minnesota when he was 16-years old. Mr.

Henderson was left in Mississippi to finish high school.

          Through all of this, Mr. Henderson was always a good student and enjoyed school.

He was also involved in track and field with a scholarship offer to attend Louisiana State

University. Unfortunately, a devastating ankle injury prevented him from ever returning

to competition. As if matters could not get worse for Mr. Henderson, Hurricane Katrina

struck Belzoni, Mississippi in 2005 causing damage so extensive that he was unable to

complete his senior year of high school.




                                              3
          CASE 0:20-cr-00146-SRN Doc. 42 Filed 11/25/20 Page 4 of 10




       With nowhere to turn Mr. Henderson moved to Minnesota to live with his mother.

He immediately enrolled at Burnsville High School for his senior year. The diversity of

Minnesota schools was shocking to Mr. Henderson who was used to African American

only school in Mississippi. He soon found that he did not really fit in with any crowds.

Eventually, Mr. Henderson left school to start working, but was able to later complete his

GED.

       Mr. Henderson’s youth was marred with a number of other traumatic events. He

experienced three close childhood friends in Mississippi who were kidnapped, sexually

assaulted, and murdered, and he has been shot twice himself. As a result of his childhood

trauma, Mr. Henderson was diagnosed with major depressive disorder, posttraumatic stress

disorder and cannabis dependence.


                                            4
          CASE 0:20-cr-00146-SRN Doc. 42 Filed 11/25/20 Page 5 of 10




He is currently prescribed several medications for his anxiety and depression.        Mr.

Henderson has never received suffcient treatment to address his mental health issues, but

he is ready and willing to do so, while serving his term of imprisonment.

       To address his mental health issues, Mr. Henderson turned to self-medication. As

mentioned above, Mr. Henderson has suffered from marijuana (cannabis) dependence

since at least 2018.   Additionally, he has suffered an addiction to pain medication

(promethazine-codeine) since his ankle injury in 2004. Mr. Henderson is interested in

seeking chemical dependency treatment during his impending term of imprisonment.

      Mr. Henderson is a father of three children and tries to provide for them anyway

that he can. Even through his tumultuous childhood, he was able to graduate high school,

and attain an associate of applied science degree in business administration. He is driven

to open his own barbershop and/or tattoo shop after his term of imprisonment.

                                     ARGUMENT

I.    A 70-MONTH SENTENCE IS SUFFICIENT BUT NOT GREATER THAN
      NECESSARY TO ADDRESS THE DEFENDANT’S CONDUCT.

      The Supreme Court has instructed the sentencing court to consider the 18 U.S.C. §

3553(a) factors, in addition to the sentencing guidelines, in formulating its sentencing


                                            5
           CASE 0:20-cr-00146-SRN Doc. 42 Filed 11/25/20 Page 6 of 10




decisions to fit the specific circumstances of each defendant. See Gall v. U.S., 552 U.S.

38, 49–50 (2007). These factors include the nature of the offense, the history of the

defendant, the need for adequate deterrence, and the protection of the public. 18 U.S.C. §

3553(a). “[A] sentencing court has wide latitude to weigh the § 3553(a) factors and assign

some factors greater weight than others in determining an appropriate sentence.” U.S. v.

David, 682 F.3d 1074, 1077 (8th Cir. 2012).

       Although “a court of appeals may apply a presumption of reasonableness when

conducting substantive review of a sentence within the advisory range, ‘the sentencing

court does not enjoy the benefit of a legal presumption that the Guidelines sentence should

apply.’” U.S. v. Henson, 550 F.3d 739, 740 (8th Cir. 2008) (quoting Rita v. U.S., 551 U.S.

338, 351 (2007). The Supreme Court has emphasized this point, noting “[o]ur cases do not

allow a sentencing court to presume that a sentence within the applicable Guidelines range

is reasonable,” and that “[t]he Guidelines are not only not mandatory on sentencing courts;

they are also not to be presumed reasonable.” Nelson v. U.S., 555 U.S. 350 (2009) (per

curiam) (emphasis in the original).

       As the Eighth Circuit Court of Appeals has also explained, “[w]e may not require

extraordinary circumstances to justify a sentence outside the Guidelines.”           U.S. v.

Feemster, 572 F.3d 455, 462 (8th Cir. 2009) (en banc) (quoting Gall, 552 U.S. at 47).

Instead, the district court,

       must make an individualized assessment based on the facts presented. If the
       court concludes that a sentence outside of the Guidelines range is warranted,
       then it must consider the extent of the deviation and ensure that the
       justification is sufficiently compelling to support the degree of the variance.
       [A] major departure should be supported by a more significant justification

                                              6
            CASE 0:20-cr-00146-SRN Doc. 42 Filed 11/25/20 Page 7 of 10




       than a minor one. After the district court determines the appropriate
       sentence, it must then adequately explain the chosen sentence to allow for
       meaningful appellate review and to promote the perception of fair
       sentencing.

Feemster, 572 F.3d at 461.

       Mr. Henderson’s history, his acceptance of responsibility, and his desire for

rehabilitation dictate that a 70-month sentence is sufficient but not greater than necessary

to accomplish all the sentencing goals.

       A.     Mr. Henderson’s History and Acceptance of Responsibility.

       Mr. Henderson grew up in a broken home, in a small segregated town in Mississippi.

The support system that he did have at an early age with his grandparents ended with the

tragic and traumatic sudden death of his grandfather. From that point forward, Mr.

Henderson was forced to grow up quickly for his younger siblings. Mr. Henderson’s

mother, Ms. Aryeetey, states it well in her letter of support:

       Fornandous is the oldest of 7 siblings, he is my firstborn son at the gentle age
       of 15. I was a baby having a baby. Fornandous was a very good boy growing
       up and very smart too. He caught on to things quickly, being raised in a
       single parent household with little to no engagement, acceptance, or support
       from his biological father.

(Ex. 1, Gwindle Ann Aryeetey Letter of Support).

       Mr. Henderson’s youth was traumatic. He experienced both physical and verbal

abuse from his step-father. Childhood trauma and instability affects us from within the

deepest part of our psyche. Mr. Henderson’s struggles did not come without a cost,

particularly to his mental health. He struggles with significant anxiety and depressive

disorders. This led directly to his attempts at self-medication leading to his current


                                              7
           CASE 0:20-cr-00146-SRN Doc. 42 Filed 11/25/20 Page 8 of 10




chemical dependency issues. Mr. Henderson’s mental health and chemical dependency

issues undoubtedly played a role in his poor decision to commit this offense.




(Figure 1: Developmental Traumatology Model of the Biological Effects of Trauma) 1

       Through all of his struggles, Mr. Henderson was able to persevere and do several

good things in his life. He stuck with his schooling and was able to get his high school

diploma.    From there he was also able to attain an associate degree in business

administration. He maintains the ambition to start his own business after serving his

impending term of imprisonment.




1
 De Bellis, Michael D, and Abigail Zisk. “The biological effects of childhood trauma.” Child
and adolescent psychiatric clinics of North America vol. 23,2 (2014): 185-222, vii.
doi:10.1016/j.chc.2014.01.002. “The Biological Effects of Childhood Trauma” (nih.gov)
                                               8
            CASE 0:20-cr-00146-SRN Doc. 42 Filed 11/25/20 Page 9 of 10




       Finally, and most importantly, Mr. Henderson immediately recognized his

wrongdoing and took responsibility for his actions. He deeply regrets his role in the

commission of this offense. Mr. Henderson fully accepts this Court’s sentencing decision.

       B.     The Nature and Circumstances of the Offense.

       Mr. Henderson committed this offense at a time of intense racial injustice and

tension particularly in Minnesota, but also throughout the United States. This is an issue

that he has been dealing with and trying to overcome his entire life from the small town in

Mississippi all the way to his high school years in Minnesota. Mr. Henderson got caught

up in the moment and made a terrible decision – one that he deeply regrets. He takes full

responsibility for his actions. While a term of imprisonment is both warranted and required

by law, that term need not be greater than 70 months to address deterrence. It has become

apparent that we in the United States are incarcerating our citizens for periods of time that

are disproportionate to common sense.

       C.     Mr. Henderson Desires Mental Health and Chemical Dependency
              Treatment.

       There can be little doubt that Mr. Henderson’s mental health and chemical

dependency issues played a role in his decision to commit the instant offense. Mr.

Henderson does not use this as an excuse for his actions. Rather, he seeks the Court’s

understanding that he wants to address these issues and can return to being a productive

member of his community upon his release from imprisonment. A 70-month sentence

provides Mr. Henderson with ample opportunity to fully treat his mental health and




                                             9
            CASE 0:20-cr-00146-SRN Doc. 42 Filed 11/25/20 Page 10 of 10




chemical dependency issues in prison. Mr. Henderson looks forward to the chance to

address his issues.

                                      CONCLUSION

         For the foregoing reasons, a sentence to 70-months imprisonment is sufficient, but

not greater than necessary to accomplish the goals of sentencing.

                                              Respectfully submitted,



Dated:     November 25, 2020                  s/Patrick L. Cotter
                                              Patrick L. Cotter
                                              Attorney No. 0319120
                                              Attorney for Defendant
                                              105 Hardman Court, Suite 110
                                              South St. Paul, MN 55075
                                              Phone: 651-455-1555
                                              Fax: 651-455-9055
                                              patrick@siebencotterlaw.com




                                             10
